Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:  Axsome Therapeutics, Inc., a Delaware corporation

Number of Shares:  As set forth in Paragraph A below

Type/Series of Stock:  Common Stock, $0.0001 par value per share

Warrant Price:  $8.10 per Share, subject to adjustment

Issue Date:  March 5, 2019

Expiration Date:  March 4, 2026        See also Section 5.1(b).

Credit Facility:        This Warrant to Purchase Stock (“Warrant”) is issued in
connection with that certain Loan and Security Agreement of even date herewith
among Silicon Valley Bank, WestRiver Innovation Lending Fund VIII, L.P. and the
Company (as amended and/or modified and in effect from time to time, the “Loan
Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (together with any successor or permitted assignee or transferee of this
Warrant or of any shares issued upon exercise hereof, “Holder”) is entitled to
purchase up to the number of fully paid and non-assessable shares of the
above-stated Type/Series of Stock (the “Class”) of the above-named company (the
“Company”) determined pursuant to Paragraph A below, at the above-stated Warrant
Price, all as set forth above and as adjusted pursuant to Section 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.  Reference is made to Section 5.4 of this Warrant whereby
Silicon Valley Bank shall transfer this Warrant to its parent company, SVB
Financial Group.

 

A.            Number of Shares.  Upon the making (if any) of each Term Loan
Advance (as defined in the Loan Agreement) to the Company, this Warrant
automatically shall become exercisable for such number of shares of the Class as
shall equal (i) the Shares Pool, multiplied by (ii) a fraction, the numerator of
which shall equal the amount of such Term Loan Advance and the denominator of
which shall equal $24,000,000, subject to adjustment thereafter from time to
time in accordance with the provisions of this Warrant.  All shares, if any, for
which this Warrant becomes exercisable pursuant to this Paragraph A are referred
to herein cumulatively and collectively, and as may be adjusted from time to
time in accordance with the provisions of this Warrant, as the “Shares.  As used
herein, “Shares Pool” means 35,000 shares of the Class, as such number may be
adjusted from time to time in accordance with the provisions of this Warrant (as
if the Shares Pool constituted “Shares” hereunder at all times from and after
the Issue Date hereof for such purpose).

 

--------------------------------------------------------------------------------



 

SECTION 1.         EXERCISE.

 

1.1          Method of Exercise.  Holder may at any time and from time to time
exercise this Warrant, in whole or in part, by delivering to the Company the
original of this Warrant together with a duly executed Notice of Exercise in
substantially the form attached hereto as Appendix 1 and, unless Holder is
exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.

 

1.2          Cashless Exercise.  On any exercise of this Warrant, in lieu of
payment of the aggregate Warrant Price in the manner as specified in Section 1.1
above, but otherwise in accordance with the requirements of Section 1.1, Holder
may elect to receive Shares equal to the value of this Warrant, or portion
hereof as to which this Warrant is being exercised.  Thereupon, the Company
shall issue to the Holder such number of fully paid and non-assessable Shares as
are computed using the following formula:

 

X =                             Y(A-B)/A

 

where:

 

X =                             the number of Shares to be issued to the Holder;

 

Y =                             the number of Shares with respect to which this
Warrant is being exercised (inclusive of the Shares surrendered to the Company
in payment of the aggregate Warrant Price);

 

A =                             the Fair Market Value (as determined pursuant to
Section 1.3 below) of one Share; and

 

B =                             the Warrant Price.

 

1.3          Fair Market Value.  If shares of the Class are then traded or
quoted on a nationally recognized securities exchange, inter-dealer quotation
system or over-the-counter market (a “Trading Market”), the fair market value of
a Share shall be the closing price or last sale price of a share of the
Class reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company.  If
shares of the Class are not then traded in a Trading Market, the Board of
Directors of the Company shall determine the fair market value of a Share in its
reasonable good faith judgment.

 

1.4          Delivery of Certificate and New Warrant.  Within a reasonable time
after Holder exercises this Warrant in the manner set forth in Section 1.1 or
1.2 above, the Company shall deliver, or cause to be delivered, to Holder a
certificate, or evidence of a book-entry interest, representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

 

1.5          Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss,

 

2

--------------------------------------------------------------------------------



 

theft or destruction, on delivery of an indemnity agreement reasonably
satisfactory in form, substance and amount to the Company or, in the case of
mutilation, on surrender of this Warrant to the Company for cancellation, the
Company shall, within a reasonable time, execute and deliver to Holder, in lieu
of this Warrant, a new warrant of like tenor and amount.

 

1.6          Treatment of Warrant Upon Acquisition of Company.

 

(a)           Acquisition.  For the purpose of this Warrant, “Acquisition” means
any transaction or series of related transactions involving:  (i) the sale,
lease, exclusive license (other than a license permitted under Section 7.1 of
the Loan Agreement), or other disposition of all or substantially all of the
assets of the Company; (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or successor entity is not the Company); or (iii) any sale or other transfer by
the stockholders of the Company of shares representing at least a majority of
the Company’s then-total outstanding combined voting power.

 

(b)           Treatment of Warrant at Acquisition.  In the event of an
Acquisition in which the consideration to be received by the Company’s
stockholders consists solely of cash, solely of Marketable Securities or a
combination of cash and Marketable Securities (a “Cash/Public Acquisition”), and
the fair market value of one Share as determined in accordance with Section 1.3
above would be greater than the Warrant Price in effect on such date immediately
prior to such Cash/Public Acquisition, and Holder has not exercised this Warrant
pursuant to Section 1.1 or Section 1.2 above as to all Shares, then this Warrant
shall automatically be deemed to be Cashless Exercised pursuant to Section 1.2
above as to all Shares not previously exercised effective immediately prior to
and contingent upon the consummation of a Cash/Public Acquisition.  In
connection with such Cashless Exercise, Holder shall be deemed to have restated
each of the representations and warranties in Section 4 of the Warrant as of the
date thereof and the Company shall promptly notify the Holder of the number of
Shares (or such other securities) issued upon exercise.  In the event of a
Cash/Public Acquisition where the fair market value of one Share as determined
in accordance with Section 1.3 above would be less than the Warrant Price in
effect immediately prior to such Cash/Public Acquisition, then this Warrant will
expire immediately prior to the consummation of such Cash/Public Acquisition.

 

(c)           Upon the closing of any Acquisition other than a Cash/Public
Acquisition, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.

 

3

--------------------------------------------------------------------------------



 

(d)           As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements:  (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in a Trading Market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise this Warrant in full on or prior to the
closing of such Acquisition, except to the extent that any such restriction
(x) arises solely under federal or state securities laws, rules or regulations,
and (y) does not extend beyond six (6) months from the closing of such
Acquisition.

 

SECTION 2.         ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1          Stock Dividends, Splits, Etc.  If the Company declares or pays a
dividend or distribution on the outstanding shares of the Class payable in
additional shares of the Class or other securities or property (other than
cash), then upon exercise of this Warrant, for each Share acquired, Holder shall
receive, without additional cost to Holder, the total number and kind of
securities and property which Holder would have received had Holder owned the
Shares of record as of the date the dividend or distribution occurred.  If the
Company subdivides the outstanding shares of the Class by reclassification or
otherwise into a greater number of shares, the number of Shares purchasable
hereunder shall be proportionately increased and the Warrant Price shall be
proportionately decreased.  If the outstanding shares of the Class are combined
or consolidated, by reclassification or otherwise, into a lesser number of
shares, the Warrant Price shall be proportionately increased and the number of
Shares shall be proportionately decreased.

 

2.2          Reclassification, Exchange, Combinations or Substitution.  Upon any
event whereby all of the outstanding shares of the Class are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant.  The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations, substitutions,
replacements or other similar events.

 

2.3          No Fractional Share.  No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share.  If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (i) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (ii) the then-effective Warrant
Price.

 

2.4          Notice/Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or

 

4

--------------------------------------------------------------------------------



 

number of Shares and facts upon which such adjustment is based.  The Company
shall, upon written request from Holder, furnish Holder with a certificate of
its Chief Financial Officer or other Company officer having similar duties,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

 

SECTION 3.         REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1          Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Holder as follows:

 

(a)           [Reserved].

 

(b)           All Shares which may be issued upon the exercise of this Warrant
shall, upon issuance, be duly authorized, validly issued, fully paid and
non-assessable, and free of any liens and encumbrances except for restrictions
on transfer provided for herein or under applicable federal and state securities
laws.  The Company covenants that it shall at all times cause to be reserved and
kept available out of its authorized and unissued capital stock such number of
shares of the Class and other securities as will be sufficient to permit the
exercise in full of this Warrant.

 

3.2          Notice of Certain Events.  If the Company proposes at any time to:

 

(a)           declare any dividend or distribution upon the outstanding shares
of the Class, whether in cash, property, stock, or other securities and whether
or not a regular cash dividend;

 

(b)           offer for subscription or sale pro rata to the holders of the
outstanding shares of the Class any additional shares of any class or series of
the Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c)           effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

 

(d)           effect an Acquisition or to liquidate, dissolve or wind up; then,
in connection with each such event, the Company shall give Holder notice thereof
at the same time and in the same manner as Holder notifies the holders of the
outstanding shares of the Class of such event.

 

SECTION 4.         REPRESENTATIONS, WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1          Purchase for Own Account.  This Warrant and the Shares to be
acquired upon exercise of this Warrant by Holder are being acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act.  Holder also
represents that it has not been formed for the specific purpose of acquiring
this Warrant or the Shares.

 

5

--------------------------------------------------------------------------------



 

4.2          Disclosure of Information.  Holder is aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities.  Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3          Investment Experience.  Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk.  Holder
has experience as an investor in securities of companies in the development
stage and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 

4.4          Accredited Investor Status.  Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

 

4.5          The Act.  Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein.  Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available. 
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.6          No Stockholder Rights.  Without limiting any provision of this
Warrant, Holder agrees that as a Holder of this Warrant it will not have any
rights (including, but not limited to, voting rights) as a stockholder of the
Company with respect to the Shares issuable hereunder unless and until the
exercise of this Warrant and then only with respect to the Shares issued on such
exercise.

 

SECTION 5.         MISCELLANEOUS.

 

5.1          Term; Automatic Cashless Exercise Upon Expiration.

 

(a)           Term.  Subject to the provisions of Section 1.6 above, this
Warrant is exercisable in whole or in part at any time and from time to time on
or before 6:00 PM, Pacific time, on the Expiration Date and shall be void
thereafter.

 

(b)           Automatic Cashless Exercise upon Expiration.  In the event that,
upon the Expiration Date, the fair market value of one Share as determined in
accordance with Section 1.3 above is greater than the Warrant Price in effect on
such date, then this Warrant shall automatically

 

6

--------------------------------------------------------------------------------



 

be deemed on and as of such date to be exercised pursuant to Section 1.2 above
as to all Shares for which it shall not previously have been exercised, and the
Company shall, within a reasonable time, deliver a certificate representing the
Shares issued upon such exercise to Holder.

 

5.2          Legends.                Each certificate evidencing Shares shall be
imprinted with a legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SILICON VALLEY BANK DATED MARCH 5, 2019, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT
FROM SUCH REGISTRATION.

 

5.3          Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issued upon exercise of this Warrant may not be transferred or assigned
in whole or in part except in compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
 The Company shall not require Holder to provide an opinion of counsel if the
transfer is to SVB Financial Group (Silicon Valley Bank’s parent company) or any
other affiliate of Holder, provided that any such transferee is an “accredited
investor” as defined in Regulation D promulgated under the Act.

 

5.4          Transfer Procedure.  After receipt by Silicon Valley Bank of the
executed Warrant, Silicon Valley Bank will transfer all of this Warrant to its
parent company, SVB Financial Group.  By its acceptance of this Warrant, SVB
Financial Group hereby makes to the Company each of the representations and
warranties set forth in Section 4 hereof and agrees to be bound by all of the
terms and conditions of this Warrant as if the original Holder hereof Subject to
the provisions of Section 5.3 and upon providing the Company with written
notice, SVB Financial Group and any subsequent Holder may transfer all or part
of this Warrant or the Shares issued upon exercise of this Warrant to any
transferee, provided, however, in connection with any such transfer, SVB
Financial Group or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent transferee other than SVB Financial
Group shall agree in writing with the Company to be bound by all of the terms
and conditions of this Warrant.

 

5.5          Notices.  All notices and other communications hereunder from the
Company to the Holder, or vice versa, shall be deemed delivered and effective
(i) when given personally, (ii) on the third (3rd) Business Day after being
mailed by first-class registered or

 

7

--------------------------------------------------------------------------------



 

certified mail, postage prepaid, (iii) upon actual receipt if given by facsimile
or electronic mail and such receipt is confirmed in writing by the recipient, or
(iv) on the first Business Day following delivery to a reliable overnight
courier service, courier fee prepaid, in any case at such address as may have
been furnished to the Company or Holder, as the case may be, in writing by the
Company or such Holder from time to time in accordance with the provisions of
this Section 5.5.  All notices to Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:

 

SVB Financial Group
Attn:  Treasury Department
3003 Tasman Drive, HC 215
Santa Clara, CA 95054
Telephone:  (408) 654-7400
Facsimile:  (408) 988-8317
Email address: svbfgwarrants@svb.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

Axsome Therapeutics, Inc.
Attn:  Chief Executive Officer
25 Broadway, 9th Floor
New York, NY 10004
Telephone:  (212) 332-3241
Facsimile:  (212) 320-0245
Email:  htabuteau@axsome.com

 

With a copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)
Attn:  Emilio Ragosa, Esq.
51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704
Facsimile:  (973) 215-2804
Email:  emilio.ragosa@dlapiper.com

 

5.6          Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.

 

5.7          Attorneys’ Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.8          Counterparts; Facsimile/Electronic Signatures.  This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement.  Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an

 

8

--------------------------------------------------------------------------------



 

original signature page with regards to any agreement subject to the terms
hereof or any amendment thereto.

 

5.9          Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

5.10        Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

 

5.11        Business Days.  “Business Day” is any day that is not a Saturday,
Sunday or a day on which Silicon Valley Bank is closed.

 

[Remainder of page left blank intentionally]
[Signature page follows]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

 

 

 

 

 

 

AXSOME THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Herriot Tabuteau

 

 

 

 

 

 

Name:

Herriot Tabuteau

 

 

 

(Print)

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

“HOLDER”

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

/s/ Lauren Cole

 

 

 

 

 

 

Name:

Lauren Cole

 

 

 

(Print)

 

 

 

 

 

 

Title:

Director

 

 

 

10

--------------------------------------------------------------------------------



 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                      The undersigned Holder hereby exercises
its right to purchase              shares of the Common/Series         Preferred
[circle one] Stock of                    (the “Company”) in accordance with the
attached Warrant To Purchase Stock, and tenders payment of the aggregate Warrant
Price for such shares as follows:

 

o                                                            check in the amount
of $           payable to order of the Company enclosed herewith

 

o                                                            Wire transfer of
immediately available funds to the Company’s account

 

o                                                            Cashless Exercise
pursuant to Section 1.2 of the Warrant

 

o                                                            Other [Describe]

 

2.                                      Please issue a certificate or
certificates representing the Shares in the name specified below:

 

 

 

Holder’s Name

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

3.                                      By its execution below and for the
benefit of the Company, Holder hereby restates each of the representations and
warranties in Section 4 of the Warrant to Purchase Stock as of the date hereof
HOLDER:

 

 

HOLDER:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

11

--------------------------------------------------------------------------------



 

AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK

 

THIS AMENDMENT NO. 1 TO WARRANT TO PURCHASE STOCK is made this 25th day of July,
2019, by and between SVB Financial Group (“Holder”) and Axsome
Therapeutics, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, Holder is the holder, by assignment from Silicon Valley Bank (“Bank”),
of that certain Warrant to Purchase Stock dated March 5, 2019 issued by the
Company to Bank (the “Warrant”); and

 

WHEREAS, in connection with certain amendments of even date herewith to the loan
arrangement among Bank, WestRiver Innovation Lending Fund VIII, L.P. and the
Company, the parties desire to amend the Warrant in the manner set forth below;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

4.             Amendment of Warrant.  The Warrant is hereby amended by deleting
Paragraph A thereof in its entirety and substituting therefor the following new
Paragraph A:

 

“A.          Number of Shares.  This Warrant shall be exercisable for 29,167
shares of the Class, subject to adjustment from time to time in accordance with
the provisions of this Warrant (the “Shares”).”

 

5.             No Adjustment Events.  The Company represents and warrants that,
since the original Issue Date of the Warrant, there has occurred no event of a
type described in Section 2 thereof that resulted in an adjustment to the number
of Shares, the Class or the Warrant Price (as such terms are defined in the
Warrant).

 

6.             No Other Amendments.  Except as amended hereby, the Warrant shall
remain in full force and effect as originally written.

 

7.             Governing Law.  This Amendment No. 1 shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its principles regarding conflicts of law.

 

[Remainder of page left blank intentionally]
[Signature page follows]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Warrant to
Purchase Stock as of the date first above written.

 

AXSOME THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Herriot Tabuteau

 

 

Name:

Herriot Tabuteau

 

 

Title:

Chief Executive Officer

 

 

 

 

 

SVB FINANCIAL GROUP

 

 

 

 

 

 

 

 

 

By:

/s/ Erin Pfeifer

 

 

Name:

Erin Pfeifer

 

 

Title:

Senior Fixed Income Portfolio Manager

 

 

 

Appendix 1

--------------------------------------------------------------------------------